                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                         CRIMINAL ACTION

VERSUS                                                                       No. 17-201

LILBEAR GEORGE &                                                           SECTION I
CURTIS JOHNSON, JR.


                                ORDER & REASONS

      Before the Court are defendants Lilbear George (“George”) and Curtis Johnson,

Jr.’s (“Johnson”) motions 1 to strike the death penalty as a possible punishment. Both

motions are identical to the motion2 filed by defendant Chukwudi Ofomata

(“Ofomata”) on the same issue and seek the same forms of relief. The Court previously

denied Ofomata’s motion to strike the death penalty as a possible punishment, as

well as the other forms of relief requested therein. 3

      Accordingly,

      IT IS ORDERED that George and Johnson’s motions to strike the death

penalty as a possible punishment and all other forms of relief requested therein are

DENIED for the same reasons expressed in this Court’s order and reasons 4 denying

Ofomata’s motion to strike the death penalty as a possible punishment.




1 R. Doc. Nos. 842 & 849.
2 R. Doc. No. 183; see R. Doc. No. 842, at 1 n.1 (noting that the motion is substantively
identical to the motion filed by Ofomata, R. Doc. No. 183); R. Doc. No. 849, at 1 n.1
(same).
3 See R. Doc. No. 243.
4 Id.
New Orleans, Louisiana, April 8, 2020.



                               _______________________________________
                                       LANCE M. AFRICK
                               UNITED STATES DISTRICT JUDGE




                                  2
